Citation Nr: 0818183	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  06-14 471	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) under 
Chapter 35, Title 38, of the United States Code for a course 
at Alternative Certification for Teachers (ACT) in San 
Antonio, Texas.



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel




INTRODUCTION

The appellant is the veteran's wife.  The appellant's 
eligibility for DEA benefits through her husband is not in 
dispute for purposes of this appeal.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.  


FINDING OF FACT

The Alternative Certification for Teachers (ACT) in San 
Antonio, Texas, is not approved for the DEA program.


CONCLUSION OF LAW

Educational assistance pursuant to 38 U.S.C.A. Chapter 35 for 
courses taken at ACT in San Antonio, Texas, is not warranted.  
38 U.S.C.A. §§ 3535, 3672, 3675, 3676, 3689 (West 2002); 38 
C.F.R. § 21.4250, 21.7220 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) outlines 
procedural assistance VA must provide to claimants in certain 
cases.  If the VCAA is applicable, the Board must ensure that 
the required notice and assistance provisions of the law have 
been properly applied.  There are some claims, however, to 
which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001).  For example, it has been held not to apply 
to claims that turned on statutory interpretation.  Smith v. 
Gober, 14 Vet. App. 227, 231-232 (2000).  The Board notes 
that the issue in this case turns on statutory 
interpretation.  See Smith, 14 Vet. App. at 231-232.  Thus, 
because the law as mandated by statute, and not the evidence, 
is dispositive of this appeal, the VCAA is inapplicable.  
Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis 
v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application 
of the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.).  As such, no further action is required 
pursuant to the VCAA.


LAW AND ANALYSIS

A course of education, including the class schedules of a 
resident course (other than a flight course) not leading to a 
standard college degree, offered by a school must be approved 
by the State approving agency for the State in which the 
school is located, or by the State approving agency which has 
appropriate approval authority, or, where appropriate, by VA.  
38 C.F.R. § 21.4250(a).  Approval by State approving agencies 
will be in accordance with the provisions of Chapter 36, 
Title 38 of the United States Code, and such regulations and 
policies as the agency may adopt not in conflict therewith. 
38 C.F.R. § 21.4250(b).  Each State approving agency will 
furnish to VA a current list of schools specifying courses 
which it has approved, and it will furnish such other 
information as it and VA may determine to be necessary.  
38 C.F.R. § 21.4258.

VA will not pay educational assistance for an enrollment in 
any course which has not been approved by a State approving 
agency or by VA when that agency acts as a State approving 
agency.  38 C.F.R. § 21.7122(a) (2007).

The facts are not in dispute in this case.  In September 
2005, VA received an application for educational assistance 
benefits from the appellant.  The appellant sought teacher 
certification from ACT in San Antonio, Texas, with enrollment 
beginning in September 2005.  In an October 2005 letter, VA 
informed the appellant that the teacher certification course 
at ACT had not been approved for the Dependents' Educational 
Assistance Program, and thus VA could not pay her.  The 
letter also informed the appellant that the school could 
apply for approval and provided the facility to whom the 
school could write for such approval.

In her November 2005 notice of disagreement (NOD), the 
appellant stated that she wanted to appeal the October 2005 
decision because she did not think it was fair that the 
program was approved for Vocational Rehabilitation and not 
DEA.  A March 2006 VA e mail confirmed that ACT in San 
Antonio, Texas, was approved for Chapter 31 benefits only.  
The March 2006 statement of the case (SOC) continued the 
denial of benefits because ACT had not been approved for DEA 
benefits by either SSA or VA.  In her May 2006 substantive 
appeal, the appellant contended that the ACT program in San 
Antonio should be approved for Chapter 35 benefits because 
the ACT program in McAllen, Texas, had been.  The appellant 
added that she told ACT in San Antonio to submit the paper 
work for approval for Chapter 35 benefits but after they did 
so, ACT informed her that they had not been approved for 
Chapter 35.  She claimed that if she had known the program 
was not going to be approved, she would not have entered it.  
The appellant also stated that ACT was working on trying to 
obtain approval and would contact her if approved.  However, 
she added that she had not heard anything from ACT.

In the instant case, it is undisputed that the ACT program in 
San Antonio, Texas, has not been approved for VA benefits.  
The Board is sympathetic to the appellant's statements in her 
May 2006 substantive appeal that she is seeking benefits to 
help her family financially as her husband is not able to 
work to his full capacity because he is 100 percent disabled.  
However, VA is bound by the applicable law and regulations, 
and the Board has no authority to approve payment of benefits 
in cases where an educational institution was not approved by 
the appropriate agency.

Since the school was not approved for VA purposes, 
regrettably, payment may not be made for any enrollment at 
the ACT program for teacher certification in San Antonio, 
Texas.  Further, there is no information in the record, nor 
does the appellant contend, that she is eligible for Chapter 
31 benefits.  Consequently, the law is dispositive and the 
claim must be denied because of the absence of legal merit or 
legal basis for allowance of the appeal.  Sabonis, 6 Vet. 
App. at 430.


ORDER

Entitlement to Dependents' Educational Assistance (DEA) under 
Chapter 35, Title 38, of the United States Code for a course 
at Alternative Certification for Teachers (ACT) in San 
Antonio, Texas, is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


